Mr. Presiding Justice Thompson delivered the opinion of the court. 3. Pbincipal and agent, § 190*—when principal cannot defeat recovery of commissions. Where a manufacturing concern selling through agents on commission has received the benefit of work done under an agency created under authority which it notified a prospective purchaser and agent it had reposed in one of its general appointing agents, the right of such appointed agent to a commission cannot he defeated by the mere fact that the seller subsequently makes agents of the customers introduced by such appointed agent. 4. Instbuctions, § 73*—when not erroneous as assuming facts. An instruction stating, “if you find from the greater weight of the evidence that the defendant acting by its duly authorized aggnt, agreed,” etc., is not erroneous as assuming that a contract was made with a duly authorized agent of defendant.